DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Specifically, Applicant lists unknown “patent application No. 102017000151111” on page 5 of the specification as originally filed.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because at least Figs. 1A-3B, as originally filed, are not line illustrations but photographs that are of insufficient quality to be readable and reproducible for publication.  Moreover, photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  See: 37 CFR 1.84(b)(1).  In the instant case, line drawings can be used to illustrate the claimed invention, as evidenced by Figs. 4-6B of the present application and the cited prior art.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation of “slightly edged” at line 13 of claim 1 does not appear in the specification as originally filed.
Claim Objections
Claim 1 is objected to because of the following informalities:
At page 1, lines 3-4, “the front and the rear zone of the torso” should instead read “a front and a rear zone of a torso of the garment structure”;
At page1, lines 6-7, “the first element and the second” should instead read “the first tubular element and the second element” to properly refer back to the previously introduced terms;
At page 1, line 19, “centre” should instead read “center”;
At page 1, line 20, “the second tubular element” should instead read “the second element” to agree with the previously introduced term; and
At page 1, line 22, “said first element” should instead read “said first tubular element”.
Claim 2 is objected to because of the following informalities:
At page 2, line 5, “Garment structure” should instead read “The garment structure”;
At page 2, line 6, “on the one side” should instead read “on one side”;
At page 2, line 8, “on the other side” should instead read “on another side”; and
At page 2, line 10, “the first element” should instead read “the first tubular element”.
Claim 3 is objected to because at page 2, line 11, “Garment structure” should instead read “The garment structure”.
Claim 4 is objected to because of the following informalities:
At page 2, line 16, “Garment structure” should instead read “The garment structure”;
At page 2, lines 17-19, “the first portion” and “the second portion” should instead read “a first portion” and “a second portion”, respectively.
At page 2, line 19, “the second segment” should instead read “a second segment”;
At page 2, lines 20-21, “the opening” should instead read “an opening”; and
At page 2, line 21, “the head of the user” should instead read “a head of the user”.
Claim 5 is objected to because of the following informalities:
At page 2, line 22, “Garment structure” should instead read “The garment structure”;
At page 2, lines 22-23, “the shape of the central portion” should instead read “a shape of the shaped central portion”; and
At page 2, line 23, “the tubular element” should instead read “the second tubular element”.
Claim 6 is objected to because of the following informalities:
At page 3, line 3, “Garment structure” should instead read “The garment structure”;
At page 3, line 3, “said structure has the first element” should instead read “said garment structure has the first tubular element”;
At page 3, lines 8-9, “the rear profile” should instead read “the first profile” to properly refer back to the previously established term; and
At page 3, line 10, “the head of a user” should instead read “a head of the user”.
Claim 7 is objected to because of the following informalities:
At page 3, line 11, “Garment structure” should instead read “The garment structure”;
At page 3, line15, “a trapezium configuration” should instead read “the trapezium configuration”; and
At page 3, line 16, “centre” should instead read “center”.
Claim 8 is objected to because of the following informalities:
At page 3, line 19, “Garment structure” should instead read “The garment structure”; and
At page 3, line 20, “the conformation” should instead read “the cylindrical conformation”.
Claim 9 is objected to because of the following informalities:
At page 3, line 24, “Garment structure” should instead read “The garment structure”; and
At page 3, lines 24-25, “the construction” should instead read “a construction”.
Claim 10 is objected to because of the following informalities:
At page 4, line 8, “Garment structure” should instead read “The garment structure”; and
At page 4, line 9, “said structure” should instead read “said garment structure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Garment structure for making a base layer or midlayer jersey for sporting activates” at page 1, lines 3-4.  It is unclear how the garment structure is “for making a base layer or midlayer jersey for sporting activities, as the garment structure, itself, appears to be a base layer or midlayer jersey.  Therefore the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted, as best as can be understood, as “Garment structure being used as a base layer or midlayer jersey for sporting activities”.
Claim 1 further recites the limitation “characterized in that it substantially consists of” at page 1, line 4.  As this is a non-standard transitional phrase, it is unclear if the transitional phrase is meant to be open-ended (e.g., “comprising” or “consisting essentially of”) or closed (e.g., “consisting of”). See MPEP 2111.03.  Furthermore, this phrase is not defined in the specification as originally filed.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  That said, the transitional phrase appears most similar to “consisting essentially of”.  MPEP 2111.03(III) states that for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, 
Claim 1 further recites “characterized in that it substantially consists of” (emphasis added).  It is unclear what “it” refers to.  For example, “it” could refer back to at least one or more of the garment structure, the base layer, or the midlayer jersey of claim 1.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best can be understood, as “characterized in that the garment structure substantially consists of”.
Claim 1 further recites the limitation “a first tubular element that corresponds to both the front and the rear zone of the torso” at page 1, lines 4-6.  It is unclear how the first tubular element is meant to correspond to the zones of the torso.  For example, the tubular element could correspond in size, shape, position, color, texture, material, or the like to the zones of the torso.  Furthermore, it is unclear if “the torso” is mean to refer to a torso of the garment structure or the torso of a wearer of the garment structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will 
Claim 1 further recites the limitation “a second element, which is also tubular that affects arms, shoulders, and part of the torso” at page 1, lines 6-7.  It is unclear how the second element is exactly affecting the arms, shoulders, and part of the torso.  Furthermore, it is unclear if “arms, shoulders, and part of the torso” are meant to refer to body parts of a wearer or portions of the garment structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted as best as can be understood when applying prior art with regards to the how the second element “affects” the following parts.  Furthermore, “arms, shoulders, and part of the torso” will be interpreted, as best as can be understood, as referring to parts of a wearer, wherein the limitation, as a whole, will be interpreted as “a second element, which is also tubular, that is configured to affect arms, shoulders, and part of a torso of a wearer”. 
Claim 1 further recites the limitation “both the first element and the second are obtained with circular machines making a knitted fabric that provides different processing that enable functional and structural features to be given to the knitted fabric and to the garment” at page 1, lines 7-11.  It is unclear how the limitation further structurally limits the claim.  Furthermore, it is unclear if “circular machine” is meant to refer to a circular knitting machine or some other device.  It is also unclear what is meant by “different processing” and from what other processing the claimed processing differs.  It is also unclear exactly what functional structural features are given to the knitted fabric and how exactly said “different processing” enables said features.  For at 
 Claim 1 further recites the limitation "the jersey" at page 1, line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the jersey” is meant to refer back to the midlayer jersey of line 1, the garment structure, or some other newly introduced jersey.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood, as “the garment structure”.
Claim 1 further recites “an upper end divided into a pair of profiles: a first profile defined, laterally, by the line of the sides with an upper edge” at page 1, line 15.  Not only do both “the line” and “the sides” lack sufficient antecedent basis in the claim, but it is further unclear as to which line and sides of the garment structure are being referred.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood, as “an upper end having two sides, the 
Claim 1 further recites “an upper edge that is slightly edged but is substantially parallel to the lower edge” at page 1, lines 15-16.  It is unclear what is meant by “slightly edged” as the term is not defined in the specification as originally filed.  Furthermore, it is unclear how much deviation from “parallel” is allowed to still be considered “substantially parallel”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitations will be interpreted as best can be understood when applying prior art.
Claim 1 further recites “said garment structure permitting very great freedom of movement, not being limited or constrained by stiffer and less elastic fabric portions under the arm pits and/or in the arm hole and through the position of the joining line of the two elements a user does not suffer any limit and/or discomfort in the movements of the arms and shoulders in any direction” at page 1, line 25.  It is unclear what constitutes “very great freedom of movement”, “stiffer or less elastic fabric portions”, or “any limit and/or discomfort” as no comparative elements have been provided.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   These limitations will be interpreted as best as can be understood when applying prior art.  
Claim 1 further recites “the arm pits” at page 2, line 1.  It is unclear if the limitation is meant to refer to the arm pits of the garment structure or the arm pits of a wearer of the garment structure.  Therefore, the metes and bounds of the claim are 
Claim 2 recites the limitation “a slightly concave contour” at page 2, line 6.  It is unclear what constitutes “slightly concave” and how much deviation from “concave” is allowed to still be considered “slightly parallel”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, a contour having any level of concavity will be interpreted as meeting the limitation of the claim.
Claim 3 recites the limitation “starts from the line of the side and reaches a recess” at page 2, line 13.  It is unclear what is meant by “starts” and “reaches” when used together.  In particular, it is unclear if “reaches” means that the structure extends to or simply toward the recited structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood, as “extends from a line of one of the two sides to a recess”.
Claim 3 further recites “starts from the neckline and reaches the line of the other side” at page 2, lines 14-15.  It is unclear what is meant by “starts” and “reaches” when used together.  In particular, it is unclear if “reaches” means that the structure extends to or simply toward the recited structure.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood, as “extends from the neckline to a line of the other of the two sides”.
Claim 4 recites the limitation “a first segment set up to be joined to the first portion and the second segment with the second portion of the first tubular element” at page 2, lines 17-19.  It is unclear what is meant by “set up to be joined to” and what is required for the structure to be “set up”.  For example, “set up” could refer to the structure being positioned in a particular location for joining or configured for joining.  Furthermore, the relationship between the second segment and the second portion is not described and unclear in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best can be understood, as “a first segment configured to be joined to the first portion of the first tubular element, and a second segment configured to be joined to a second portion of the first tubular element, respectively;”.
Claim 5 recites the limitation “the shape of the central portion is obtained by cutting out from the tubular element the parts that are not necessary and then said central portion is folded until it makes the portions coincide that have to be joined and constrained by a stitching or knitting line of the points to the corresponding parts of the first tubular element”.  This limitation improperly recites an active method step in the product claim as opposed to a passive function limitation.  Correction is required.  It is suggested that the limitation instead read “the shape of the central portion is configured to be obtained by cutting out from the tubular element the parts that are not necessary and then said central portion is configured to be folded until it makes the portions coincide that have to be joined and constrained by a stitching or knitting line of the points to the corresponding parts of the first tubular element”.  For examination 
Claim 5 further recites “the parts that are not necessary” at page 2, line 24.  It is unclear what parts are not necessary as the claim has not defined an unnecessary parts.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood, as any portion of the garment that can be removed during a garment forming step.  Examiner further notes that this limitation is part of the functional limitation as described in the interpretation above.
Claim 6 recites the limitation “the first profile is located behind whereas the second profile, located in front, has the upper portion slightly arched and substantially parallel to the lower edge in a manner that is completely similar tot eh configuration of the rear profile” at page 3, lines 5-9.   This limitation contradicts at least the required structure of claim 1 of the first profile having the trapezium configuration.  Due to this contradiction, it is unclear what claimed features are desired by Applicant in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, those contradicting limitations of claim 6 will be given precedence over the contradicted elements of claim 1.
Claim 6 recites the limitation “said structure has the first element always having the upper profile divided into a pair of profiles in which the first profile is located behind whereas the second profile, located in front, has the upper portion slightly arched and substantially parallel to the lower edge in a manner that is completely similar to the configuration of the rear profile and with this configuration the central portion has an opening for the passage of the head of a user”.  Due to the grammatically awkward and confusing language as well as the inconsistent terminology used throughout the claim, it is unclear exactly how the claimed structures of the limitation relate to one another.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood when applying prior art. 
Claim 6 further recites “slightly arched” at page 3, line 7.  It is unclear what constitutes “slightly arched” and how much deviation from “arched” is allowed to still be considered “slightly arched”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, any arch will be interpreted as meeting the limitation of the claim.
Claim 6 further recites “substantially parallel” at page 3, line 7.  It is unclear how much deviation from “parallel” is allowed to still be considered “substantially parallel”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitations will be interpreted as best can be understood when applying prior art.
Claim 6 further recites “completely similar” at page 3, line 8.  It is unclear what is meant by “completely similar”.  By definition, “similar” means having a resemblance in 
Claim 7 recites the limitation “said structure means that the first tubular element has the upper profile divided into a pair of profiles that are exchanged between one another with the first profile, which is located behind and bound, laterally, by the line of the sides, having a trapezium configuration and with a neckline laced in the centre whereas the second profile has an upper edge that is slightly arched and practically parallel to the lower edge”.  Due to the grammatically awkward and confusing language as well as the inconsistent terminology used throughout the claim, it is unclear exactly how the claimed structures of the limitation relate to one another.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood when applying prior art. 
Claim 7 recites the limitation “slightly arched” at page 3, line 17.  It is unclear what constitutes “slightly arched” and how much deviation from “arched” is allowed to still be considered “slightly arched”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, any arch will be interpreted as meeting the limitation of the claim.
Claim 7 further recites “practically parallel” at page 3, line 17.  It is unclear how much deviation from “parallel” is allowed to still be considered “practically parallel”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitations will be interpreted as best can be understood when applying prior art.
Claim 8 recites “the conformation of the second element enables seamless design and/or working to be obtained in the entire element (arms, shoulders and part of the chest) enabling patterns and ornamental embellishments to be obtained and/or processing at the level of seamless weave.”  Due to the grammatically awkward and confusing language as well as the inconsistent terminology used throughout the claim, it is unclear exactly what is required by the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood, as requiring “the second element being capable of having a seamless construction and being capable of having patterns and ornamental embellishments positioned thereon.”  Examiner notes that the above interpretation is not a suggested correction to the indefinite language of claim 8 and should not be taken as such by Applicant.
Claim 8 further recites “the conformation of the second element enables seamless design and/or working to be obtained” at page 3, lines 19-21.  It is unclear exactly how the conformation of the second element “enables” the seamless design and/or working to be obtained.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes 
Claim 8 further recites “the entire element” at page 3, line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is meant to refer back to the second element previously recited in claim 8, the first tubular element, or some other element.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted as referring back to the second element.
Claim 8 further recites “the entire element (arms, shoulders and part of the chest)” at page 3, lines 21-22.  It is unclear if the “arms, shoulders and part of the chest” are meant to refer to portions of “the entire element” or portions of a body of a wearer.  Furthermore, as the “arms, shoulders and part of the chest” are placed in parentheses, it is unclear whether or not they are being positively recited in the claim.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best can be understood, as referring to portions of the second element and part of the functional limitation of claim 8.  It is suggested that the parentheses around these portions be removed and that they are clearly identified as portions of the second element.
Claim 9 recites the limitation “the construction of the garment structure enables greater and calibrated tension to be given to the rear/front part of the jersey […]” starting at page 3, line 23.  It is unclear exactly how the construction of the garment structure 
Claim 9 further recites the limitation "the jersey" at page 3, line 25.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the jersey” is meant to refer back to the midlayer jersey or the garment structure of claim 1, or some other newly introduced jersey.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitation will be interpreted, as best as can be understood, as “the garment structure”.
Claim 10 recites “with said structure it is possible to manage the support of the shoulders by particular yarns, creating suitable tension zones in the jersey with different elasticity and tensioning by knitting that enables functional features to be obtained through the knitting process so that as there is seamless fabric in the upper part of the jersey with the second tubular element as configured, seamless force lines are obtained on the entire part without any interruption due to stitching, so that it is possible to intensify, graduate and distribute the said force lines at will and on the basis of need without being forced to circumscribe the fabric to bounded jersey sections.”  Due to the grammatically awkward and confusing language as well as the inconsistent terminology used throughout the claim, it is unclear exactly how the claimed structures of the limitation relate to one another.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes 
Claim 10 further recites the limitations “it is possible to […]” and “so that it is possible to […]” each followed by additional functional language at page 4, lines 9 and 15, respectively.  Due to the use of the word “possible”, it is unclear if the claim is necessarily requiring that this limitations be present.  Furthermore, in both limitations, it is unclear as to what “it” refers.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   For the purposes of examination, the limitations will be interpreted, as best can be understood, as “the garment structure is configured to” and “so that the garment structure is configured to”.
   An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112(b) rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is directed to another embodiment of the application (i.e., Figs. 2A-2B), the structural features of which contradict and do not further limit those of the structure of claim 1 from which claim 6 depends.  Specifically, claim 6 recites “the first profile is located behind whereas the second profile, located in front, has the upper portion slightly arched and substantially parallel to the lower edge in a manner that is completely similar to the configuration of the rear profile” which contradicts at least the required structure claim 1 of the first profile having the trapezium configuration.  For the purposes of examination, those contradicting limitations of claim 6 will be given precedence over the contradicted elements of claim 1 (See rejection of claim 6 under 35 USC 112(b) above). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10, as best can be understood, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation “that affects arms, shoulders, and part of the torso” at line 7; and “the arm pits” (emphasis added).  Examiner notes that the rejection of the limitations, as best can be understood, may be obviated if the limitations instead recited “that is configured to affect arms, shoulders, and part of a torso of a wearer”.
Claims 2-10 are similarly rejected for being dependent on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0235126 to Roscoe (hereinafter, “Roscoe”) in view of US 2017/0035122 to Farron et al. (hereinafter, “Farron”).
Regarding claim 1, Roscoe teaches a garment structure for making a base layer or midlayer jersey for sporting activities (Figs. 2 and 10 of Roscoe; Abstract; [0025]), characterized in that it substantially consists of a first tubular element that corresponds to both the front and the rear zone of the torso (front panel (210), side panels (124), and second portion (114) of back panel forming tubular element around front and rear zones of torso) and of a second element, which is also tubular that affects arms, shoulders and part of the torso (first portion (112) of back panel and shoulder portions (134) and lower portions (136) of sleeves (126, 128) forming tubular element around arms, should, and part of torso), in which the first element is obtained with circular machines making a knitted fabric that provides different processing that enable functional and structural features to be given to the knitted fabric and to the garment (front panel (210), side panels (124), and second portion (114) of back panel can be integrally knit into a one-piece, tubular structure (i.e., seamless); See Roscoe, [0038], [0050]; See claim interpretation and rejection under 35 USC 112(b) above) in which: the first tubular element has a cylindrical conformation with a lower edge that bounds the length of the jersey (first tubular element (210, 124, 114) has lower edge proximate waistband (118)) and an upper end divided into a pair of profiles: a first profile defined, laterally, by the line of the sides with an upper edge that is slightly edged but is substantially parallel to the lower edge (See annotated Fig. 10 of Roscoe below; first profile proximate seam (20) has a curved upper edge (i.e., slightly edged) and is substantially parallel to the lower edge of the garment) and a second profile that leads away from the line of the sides continuing the first profile with a trapezium configuration and with a neckline located in the centre (See annotated Fig. 2 of Roscoe below; second profile proximate neckband (138) and shoulder portions (134) has a trapezium configuration with a neckline at the top/center) and the second tubular element has an extent that has a cylindrical conformation in which each lateral end corresponds to a cuff of a sleeve that are connected to one another by a shaped central portion (See Fig. 10 of Roscoe; sleeves (126, 128) have cuffs and are connected by first portion (112), i.e., a shaped central portion), said first element being joined to the second element by a single joining line by stitching or knitting (the upper and lower elements can be integrally knit together, wherein a single, continuous knit course can join the upper and lower tubular elements of the garment of Roscoe), said garment structure permitting very great freedom of movement, not being limited or constrained by stiffer and less elastic fabric portions under the arm pits and/or in the arm hole and through the position of the joining line of the two elements a user does not suffer any limit and/or discomfort in the movements of the arms and shoulders in any direction (See Roscoe, Fig. 2; side portions (124) extend past an armpit of the wearer so that a joining line is not positioned in the armpit; garment provides portions having greater stretch characteristics along upper portion of back panel for enhanced mobility; [0022]).

    PNG
    media_image1.png
    514
    446
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    469
    456
    media_image2.png
    Greyscale

Annotated Figs. 10 (left) and 2 (right) of Roscoe
not explicitly teach in which the second element is obtained with circular machines making a knitted fabric that provides different processing that enable functional and structural features to be given to the knitted fabric and to the garment.
However, Farron, in a related pieced torso garment, is directed to a pieced garment for provided enhanced range of motion for a wearing around the shoulders and arms (See Farron, Fig. 21; Abstract).  In one embodiment, Farron discloses a garment with a back panel (2125) and sleeves (2130, 2132) that are formed seamlessly.  More specifically, Farron teaches in which the second element is obtained with circular machines making a knitted fabric that provides different processing that enable functional and structural features to be given to the knitted fabric and to the garment (See Farron, Fig. 21; back panel (2125) and sleeve (2130, 2132) are formed as a continuous, knit structure (i.e., a one-piece, tubular knit structure that is seamless); See Farron, [0075]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the knit back panel and sleeves of Roscoe to be a one-piece seamless, continuous structure as disclosed by Farron.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the knit back panel and sleeves of Roscoe to be a one-piece seamless, continuous structure as disclosed by Farron in order to reduce manufacturing and assembly steps for the garment structure, wherein the back panel and sleeves could be formed simultaneously without requiring attachment to one another.
claim 2, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claim 1 above) teaches said shaped portion has on the one side a slightly concave contour in order to be able to be coupled with the arched edge of the first profile whereas on the other side it has a contour configured in such a manner that it couples with the trapezium configuration of the second profile of the first element (See annotated Figs. 2 and 10 of Roscoe above; lower edges of second (i.e., upper) tubular element of Roscoe correspond in shape to corresponding edges of the first (i.e., lower) tubular element having the first and second profiles).
Regarding claim 3, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claim 1 above) teaches the configuration of the second profile has a first portion that starts from the line of the side and reaches a recess that defines part of the neckline and a second portion that starts from the neckline and reaches the line of the other side (See annotated Fig. 2 of Roscoe above; a left side of the second profile extends from a left side portion of the front panel to the neckline, and a right side of the second profile extends from a the neckline to a right side portion of the front panel).
Regarding claim 4, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claims 1-2 above) said contour comprises a first segment set up to be joined to the first portion and the second segment with the second portion of the first tubular element and between the segments there is a recess that completes the neckline to form the opening for the passage of the head of the user (See annotated Figs. 2 and 10 of Roscoe above; upper edges of second (i.e., upper) tubular element of Roscoe correspond in shape to be joined to corresponding edges of the first (i.e., lower) tubular element having the first and second profiles and in particular the side edges of 
Regarding claim 5, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claim 1 above) does not explicitly teach the shape of the central portion is obtained by cutting out from the tubular element the parts that are not necessary and then said central portion is folded until it makes the portions coincide that have to be joined and constrained by a stitching or knitting line of the points to the corresponding parts of the first tubular element.
However, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to obtain the finished product structure of the garment of Roscoe by the same cutting and stitching process steps of claim 5 as cutting and stitching together of materials is a well-known and established method of assembling a garment (See rejection of claim 5 under 35 USC 112(b) above).
Regarding claim 7, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claim 1 above) teaches said structure means that the first tubular element has the upper profile divided into a pair of profiles that are exchanged between one another with the first profile, which is located behind and bound, laterally, by the line of the sides, having a trapezium configuration and with a neckline placed in the centre whereas the second profile has an upper edge that is slightly arched and practically parallel to the lower edge (See annotated Figs. 2 and 10 of Roscoe above; the garment of Rosco is capable of being worn wherein a side of the garment having the first profile (i.e., the slightly arched profile) is worn at a wearers back, and a side of the garment having the second profile (i.e., the trapezium shaped profile) is worn at a wearer’s back; .
Regarding claim 8, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claim 1 above) teaches the conformation of the second element enables seamless design and/or working to be obtained in the entire element (arms, shoulders and part of the chest) enabling patterns and ornamental embellishments to be obtained and/or processing at the level of seamless weave (the second (i.e., upper) tubular element of the modified garment of Roscoe is formed seamlessly and is capable of having patterns and ornamental embellishments placed thereon; See Farron, [0075]).
Regarding claim 9, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claim 1 above) teaches the construction of the garment structure enables greater and calibrated tension to be given to the rear/front part of the jersey to improve freedom of movement of shoulders and arms as the tension that the fabric is able to exert is distributed seamlessly and evenly over the entire length of the upper limbs in a single piece that comprises the shoulders and also the upper part of the back/chest, contributing to making a user acquire a more supported and thus more correct position of the shoulders and back, said garment structure and the tension of the knitwear contributing to making a user adopt a correct position (garment is formed of stretch fabric capable of providing tension to and supporting parts of the wearer’s body covered by the garment (i.e., shoulders and back) and is further capable of affecting a position of the wearer’s body; [0029]).
Regarding claim 10, the modified garment of Roscoe (i.e., Roscoe in view of Farron, as applied to claim 1 above) teaches with said structure it is possible to manage the support of the shoulders by particular yarns, creating suitable tension zones in the jersey with different elasticity and tensioning by knitting that enables functional features to be obtained through the knitting process so that as there is seamless fabric in the upper part of the jersey with the second tubular element as configured, seamless force lines are obtained on the entire part without any interruption due to stitching, so that it is possible to intensify, graduate and distribute the said force lines at will and on the basis of need without being forced to circumscribe the fabric to bounded jersey sections (See Roscoe, Figs. 2 and 10; garment includes portion (112) on back and shoulders with greater stretch characteristics than portion (114), i.e., creating zones of varying tension, for enhanced mobility; [0022]).
Claim 6, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0048263 to Walsh (hereinafter, “Walsh”) in view of Farron (See rejections of claim 6 under 35 USC 112(b) and 112(d) above). 
Regarding claim 6, Walsh teaches a garment structure for making a base layer or midlayer jersey for sporting activities (See Walsh, Figs. 1-2; Abstract), characterized in that it substantially consists of a first tubular element that corresponds to both the front and the rear zone of the torso (Figs. 1-2 of Walsh; body portion (12) is tubular and corresponds to both front and rear of a torso) and of a second element, which is also tubular that affects arms, shoulders and part of the torso (yoke portion (16) is tubular and corresponds with arms, should, and part of torso) in which: the first tubular element has a cylindrical conformation with a lower edge that bounds the length of the jersey and an upper end divided into a pair of profiles (body portion (12) has a cylindrical shape with a lower edge and an upper end having two profiles, front and back): a first profile defined, laterally, by the line of the sides with an upper edge that is slightly edged but is substantially parallel to the lower edge (Fig. 2 of Walsh; back profile is slightly edged and substantially parallel to bottom edge of garment) and a second profile that leads away from the line of the sides continuing the first profile with a trapezium configuration and with a neckline located in the centre and the second tubular element has an extent that has a cylindrical conformation in which each lateral end corresponds to a cuff of a sleeve that are connected to one another by a shaped central portion (yoke portion (16) has cylindrical shape and sleeve portions and cuffs (18) on either end), said first element being joined to the second element by a single joining line by stitching or knitting (knitted portions are joined together by sewing; [0046]), said garment structure permitting very great freedom of movement, not being limited or constrained by stiffer and less elastic fabric portions under the arm pits and/or in the arm hole and through the position of the joining line of the two elements a user does not suffer any limit and/or discomfort in the movements of the arms and shoulders in any direction (Figs. 1-2 of Walsh; underarm portions (20) are positioned at armpits wherein a joining line joining the body (12) and yoke (16) portions is not proximate a wearer’s armpit), characterized in that said structure has the first element always having the upper profile divided into a pair of profiles in which the first profile is located behind whereas the second profile, located in front, has the upper portion slightly arched and substantially parallel to the lower edge in a manner that is completely similar to the configuration of the rear profile and with this configuration the central portion has an opening for the passage of the head of a user (See Figs. 1-2 of Walsh; front and rear 
That said, Walsh does not explicitly teach in which both the first and second elements are obtained with circular machines making a knitted fabric that provides different processing that enable functional and structural features to be given to the knitted fabric and to the garment.
However, Farron, in a related pieced torso garment, is directed to a pieced garment for provided enhanced range of motion for a wearing around the shoulders and arms (See Farron, Fig. 21; Abstract).  In one embodiment, Farron discloses a knit, tubular garment portion (back panel (2125) and sleeves (2130, 2132)) that are formed seamlessly.  More specifically, Farron teaches in which both the first and second elements are obtained with circular machines making a knitted fabric that provides different processing that enable functional and structural features to be given to the knitted fabric and to the garment (See Farron, Fig. 21; knit, tubular garment portion (back panel (2125) and sleeve (2130, 2132)) are formed as a continuous, knit structure (i.e., a one-piece, tubular knit structure that is seamless); See Farron, [0075]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify first (i.e., lower) and second (i.e., upper) tubular elements of Walsh to each be a one-piece seamless, continuous structures as disclosed by Farron.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify first (i.e., lower) and second (i.e., upper) tubular elements of Walsh to each be a one-piece seamless, continuous structures as disclosed by Farron in order .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2017/0071275 to Darby; US 2016/0050994 to Bushby et al.; US 2014/0059735 to Taylor; US 2004/0016041 to Uno et al.; US 2015/0237921 to Uttich; US 4,570,267 to Appel; US 2020/0214364 to Tran; US 6,550,287 to Sherrill; US 7,028,342 to Nordstrom et al.; and US 2,035,377 to Redmond are all directed to upper body garments having tubular lower and/or upper elements forming said upper body garments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732